DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8, 10, 15, and 20 are objected to because of the following informalities:  
Claim 8 is missing words. “Wherein the request to coordinate stop point” should read “wherein the request to coordinate a stop point” or “wherein the request to coordinate a stop point”.
Claim 10 is missing words. “An indication that the second vehicle needs to depart immediately the stop point” should read “An indication that the second vehicle needs to depart immediately the from stop point” or “An indication that the second vehicle needs to immediately depart the stop point”.
Claim 15 is missing words. “An indication that the second vehicle needs to depart immediately the stop point” should read “An indication that the second vehicle needs to depart immediately the from stop point” or “An indication that the second vehicle needs to immediately depart the stop point”.
Claim 20 is missing words.  “An indication that the second vehicle needs to depart immediately the stop point” should read “An indication that the second vehicle needs to depart immediately the from stop point” or “An indication that the second vehicle needs to immediately depart the stop point”.
Appropriate correction is earnestly solicited.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 11, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 1, the claim recites the limitations of:
Receiving, by a computing system, stop point data from a plurality of sources;
Aggregating, by the computing system, the stop point data to a central repository;
And receiving, by the computing system, a request for stop point data at a particular location from a first vehicle;
And transmitting, by the computing system, the stop point data at the particular location stored in the central repository to the first vehicle.
The limitations of receiving stop point data from a plurality of sources, aggregating the stop point data to a central repository, and receiving a request for stop point data at a particular location, as drafted, under their broadest reasonable interpretation, cover performance of the limitation in the mind. That is, nothing in the claim elements preclude the step from practically being performed in the mind but for the recitation of generic computer components. First, the step of “receiving stop point data from a plurality of sources”, but for the recitation of “by a computing system” and under its broadest reasonable interpretation, could be directed to being informed of parking locations verbally and via a written message. Further, the step of “aggregating the stop point data” in the context of this claim, but for the recitation of “by the computing system”, given the broadest reasonable interpretation encompasses the act of a user learning a given area over time, including locations where a vehicle could safely stop or park. Similarly, the step of receiving a request for stop point data at a particular location, but for the recitation of “by the computing system” could be directed to being asked for locations to park or pull over in an area the user is familiar with. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind bit for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Examiner notes that the step of “Transmitting, by the computing system, the stop point data at the particular location stored in the central repository to the first vehicle” is directed to receiving or transmitting data over a network, which is a computer function which is recognized as well-understood, routine, and conventional functions, or as insignificant extra-solutionary activity when they are claimed in a merely generic manner. For examples, see: 
OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network);
buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
This judicial exception is not integrated into a practical application. In particular, the claim limitations in question only recite one additional element – using a computing system to perform the steps of receiving, aggregating, and again receiving data. The computing system in question in all steps is recited at a high level of generality (i.e., as a generic computer system with no additional distinguishing elements beyond its use of receiving and aggregating data) such that it amounts to no more than mere instructions to apply the exception using a generic computing system. Accordingly, additional element fails to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly
more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computing system to perform the receiving, aggregating, and second receiving steps amount to no more than mere instructions to apply the exception using a generic computing system. Mere instructions to apply an exception using a generic computing system cannot provide an inventive concept. The claim is not patent eligible. 

	Regarding claim 11, the claim recites the limitations of:
A computing system comprising: 
At least one processor; 
And - 37 -SMRH Ref. No.: 58NK-299231-USPony.Al Ref. No: PN131a memory storing instructions that, when executed by the at least one processor, cause the computing system to perform: 
Receiving stop point data from a plurality of sources; 
Aggregating the stop point data to a central repository; 
Receiving a request for stop point data at a particular location from a first vehicle; 
And transmitting the stop point data at the particular location stored in the central repository to the first vehicle.
The limitations of receiving stop point data from a plurality of sources, aggregating the stop point data to a central repository, and receiving a request for stop point data at a particular location, as drafted, under their broadest reasonable interpretation, cover performance of the limitation in the mind. That is, nothing in the claim elements preclude the step from practically being performed in the mind but for the recitation of generic computer components. First, the step of “receiving stop point data from a plurality of sources”, but for the recitation of “a memory storing instructions that, when executed by the at least one processor” and under its broadest reasonable interpretation, could be directed to being informed of parking locations verbally and via a written message. Further, the step of “aggregating the stop point data” in the context of this claim, but for the recitation of “a memory storing instructions that, when executed by the at least one processor”, given the broadest reasonable interpretation encompasses the act of a user learning a given area over time, including locations where a vehicle could safely stop or park. Similarly, the step of receiving a request for stop point data at a particular location, but for the recitation of “a memory storing instructions that, when executed by the at least one processor” could be directed to being asked for locations to park or pull over in an area the user is familiar with. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind bit for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Examiner notes that the step of “Transmitting, by the computing system, the stop point data at the particular location stored in the central repository to the first vehicle” is directed to receiving or transmitting data over a network, which is a computer function which is recognized as well-understood, routine, and conventional functions, or as insignificant extra-solutionary activity when they are claimed in a merely generic manner. For examples, see: 
OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network);
buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
This judicial exception is not integrated into a practical application. In particular, the claim limitations in question only recite two additional elements – using a memory storage and processor to perform the steps of receiving, aggregating, and again receiving data. The components in question in all steps are recited at a high level of generality (i.e., as a memory storage and processor with no additional distinguishing elements beyond its use of receiving and aggregating data) such that they amount to no more than mere instructions to apply the exception using a generic computing system. Accordingly, additional elements fail to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly
more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using memory storage and a processor to perform the receiving, aggregating, and second receiving steps amount to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using generic components cannot provide an inventive concept. The claim is not patent eligible. 

Regarding claim 16, the claim recites the limitations of:
A non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system, cause the computing system to perform a method comprising: 
Receiving stop point data from a plurality of sources; 
Aggregating the stop point data to a central repository; 
Receiving a request for stop point data at a particular location from a first vehicle; 
And transmitting the stop point data at the particular location stored in the central repository to the first vehicle.
The limitations of receiving stop point data from a plurality of sources, aggregating the stop point data to a central repository, and receiving a request for stop point data at a particular location, as drafted, under their broadest reasonable interpretation, cover performance of the limitation in the mind. That is, nothing in the claim elements preclude the step from practically being performed in the mind but for the recitation of generic computer components. First, the step of “receiving stop point data from a plurality of sources”, but for the recitation of “A non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system” and under its broadest reasonable interpretation, could be directed to being informed of parking locations verbally and via a written message. Further, the step of “aggregating the stop point data” in the context of this claim, but for the recitation of “A non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system”, given the broadest reasonable interpretation encompasses the act of a user learning a given area over time, including locations where a vehicle could safely stop or park. Similarly, the step of receiving a request for stop point data at a particular location, but for the recitation of “A non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system” could be directed to being asked for locations to park or pull over in an area the user is familiar with. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind bit for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Examiner notes that the step of “Transmitting, by the computing system, the stop point data at the particular location stored in the central repository to the first vehicle” is directed to receiving or transmitting data over a network, which is a computer function which is recognized as well-understood, routine, and conventional functions, or as insignificant extra-solutionary activity when they are claimed in a merely generic manner. For examples, see: 
OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network);
buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
This judicial exception is not integrated into a practical application. In particular, the claim limitations in question only recite two additional elements – using a memory storage and processor to perform the steps of receiving, aggregating, and again receiving data. The components in question in all steps are recited at a high level of generality (i.e., as a memory storage and processor with no additional distinguishing elements beyond its use of receiving and aggregating data) such that they amount to no more than mere instructions to apply the exception using a generic computing system. Accordingly, additional elements fail to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. 
Dependent claims 2 - 10, 12 - 15, and 17 - 20 do not include additional elements that are sufficient to amount to significantly. Specifically, the claims further expound on the elements discussed above and thus do not results in significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using memory storage and a processor to perform the receiving, aggregating, and second receiving steps amount to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using generic components cannot provide an inventive concept. The claim is not patent eligible. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 6, 11, 12, 16, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Minister (US-20170267233-A1), hereinafter Minister.
Regarding claim 1, Minister teaches a computer-implemented method, comprising:
Receiving, by a computing system, stop point data from a plurality of sources (see at least [0052] and [0053]: “S130 includes receiving parking space data. S130 functions to enable the autonomous vehicle to receive data (either from an internal source, such as an autonomous vehicle sensor suite, or from an external source, such as another autonomous vehicle or parking agent) that describes parking spaces, availability of one or more parking spaces, or other information related to a parking environment for an autonomous vehicle…  Thus, the parking space data may include raw or pre-processed data that is obtained by or provided by any entity (including the autonomous vehicle). For example, parking space data may include raw sensor data (e.g., red, green, blue (RGB) camera data, LIDAR data, ultrasound data, GPS data, accelerometer data) of an area that includes parking spaces (e.g., a street). In use, the raw parking space data maybe used by the autonomous vehicle and/or associated autonomous vehicle platform to generate useful parking space information”);
Aggregating, by the computing system, the stop point data to a central repository (see at least Figure 5, item 520 and [0027]: “Additionally, the autonomous vehicle routing coordinator 520 functions to parking and routing assistance to one or more of the plurality of autonomous vehicles. The routing coordinator 520 preferably aggregates parking requests and sensor data collected by the autonomous vehicles and uses that data to generate information that may be used by the autonomous vehicle 510 to perform parking (or may be used by the autonomous vehicle routing coordinator 520 to generate parking instructions for the autonomous vehicle 510). In addition to or alternative to sensor data, the autonomous vehicle routing coordinator 520 may use vehicle parking demand data (e.g., estimated from historic and current parking requests), traffic data, construction data, event data, limitations data, user provided data, or other data to provide parking and/or routing assistance”);
Receiving, by the computing system, a request for stop point data at a particular location from a first vehicle (see at least Figure 5, item 520 and [0027]: “Additionally, the autonomous vehicle routing coordinator 520 functions to parking and routing assistance to one or more of the plurality of autonomous vehicles. The routing coordinator 520 preferably aggregates parking requests and sensor data collected by the autonomous vehicles and uses that data to generate information that may be used by the autonomous vehicle 510 to perform parking (or may be used by the autonomous vehicle routing coordinator 520 to generate parking instructions for the autonomous vehicle 510). In addition to or alternative to sensor data, the autonomous vehicle routing coordinator 520 may use vehicle parking demand data (e.g., estimated from historic and current parking requests), traffic data, construction data, event data, limitations data, user provided data, or other data to provide parking and/or routing assistance”);
And transmitting, by the computing system, the stop point data at the particular location stored in the central repository to the first vehicle (see at least Figure 5, item 520 and [0016]: “The system 500 functions to enable autonomous vehicle 510 to locate and/or identify an available parking space. Additionally, the system 500 functions to enable autonomous vehicle 510 to transaction to complete a transaction for obtaining or securing a parking space. For example, the vehicle routing coordinator 520 may provide instruction to the autonomous vehicle 510 to park in a specific geographic area associated with a ridesharing request or the like. In response, the autonomous vehicle 510 may transmit a parking request to a parking facilitator 540 and the plurality of autonomous vehicles 550 for assisting in identifying a parking location in the geographic area. The plurality of autonomous vehicles 550 may collect parking space information, including available parking spaces, and the parking facilitator 540 may identify any available spaces under its management and both the facilitator 540 and the plurality of autonomous vehicles 550 may transmit the parking space information to the autonomous vehicle 510. Based on the parking space data provided by the facilitator 540 and the plurality of AVs 550, as well as parking space information obtained from the sensors associated with the autonomous vehicle 510, the autonomous vehicle 510 may be able to identify one or more available spaces and locate, at least one, of the spaces for parking”).

Regarding claim 2, Minister teaches the computer-implemented method of claim 1.
Minister further teaches wherein the stop point data includes mapping and pictorial data associated with stop points and the plurality of sources includes at least one of vehicles, satellites, or road sensors (see at least [0052] - [0054]: “(see at least [0052] and [0053]: “S130 includes receiving parking space data. S130 functions to enable the autonomous vehicle to receive data (either from an internal source, such as an autonomous vehicle sensor suite, or from an external source, such as another autonomous vehicle or parking agent) that describes parking spaces, availability of one or more parking spaces, or other information related to a parking environment for an autonomous vehicle…  Thus, the parking space data may include raw or pre-processed data that is obtained by or provided by any entity (including the autonomous vehicle). For example, parking space data may include raw sensor data (e.g., red, green, blue (RGB) camera data, LIDAR data, ultrasound data, GPS data, accelerometer data) of an area that includes parking spaces (e.g., a street). In use, the raw parking space data maybe used by the autonomous vehicle and/or associated autonomous vehicle platform to generate useful parking space information… As a second example, parking space data may include processed sensor data (e.g., RGB camera data and/or LIDAR data with parking spaces linked to map coordinates and tagged or highlighted). The processed sensor data may include data from a subject autonomous vehicle, other autonomous vehicles, and third-party sensors (e.g., cameras and the like”).

Regarding claim 3, Minister teaches the computer-implemented method of claim 2, wherein the mapping and pictorial data associated with the stop points includes at least point cloud data of a LiDAR (see at least [0054]: “As a second example, parking space data may include processed sensor data (e.g., RGB camera data and/or LIDAR data with parking spaces linked to map coordinates and tagged or highlighted). The processed sensor data may include data from a subject autonomous vehicle, other autonomous vehicles, and third-party sensors (e.g., cameras and the like)”).

Regarding claim 4, Minister teaches the computer-implemented method of claim 1, wherein the stop point data includes location coordinates of available stop points (see at least [0037] “ Parking parameters preferably include any information describing the parking needs or desires of an autonomous vehicle. For example, parking parameters may include parking geographic parameters (e.g., a parking space must be within some distance of an address or coordinate, a parking space must be on a particular street, it is preferable for a parking space to be in a particular neighborhood or area, a parking space must be accessible by disabled individuals), parking time parameters (e.g., parking start time, parking end time, parking duration), parking accessibility parameters (e.g., must be able to access the vehicle during the day, must be able to have repeated access), parking cost parameters (e.g., must be below a certain cost per hour), parking space physical parameters (e.g., space must be a certain size or shape), parking amenity parameters (e.g., charging port available), parking space type parameters (e.g., commercial vehicle spaces) any parameters related to parking (e.g., parking space corresponds to a particular parking permit, parking space is owned by a particular company or individual, parking space is legal to park in, space may only be used for short term pauses because it is not an official parking space), and/or ability to wirelessly or electronically transact with a parking space or parking agent to acquire a parking space”; see also [0055]);
And the plurality of sources includes at least one of vehicles or road sensors (see at least [0039]: “Parking parameters are preferably received by systems, including one or more processors, of the autonomous vehicle responsible for identifying parking spaces, but may additionally or alternatively be received by any suitable system. For example, an autonomous vehicle may transmit parking parameters to an autonomous vehicle platform, which may include an onboard computer, that aggregates parking sensor data (discussed in later sections); in this example, the autonomous vehicle platform may attempt to identify a potential parking space for the autonomous vehicle based on the parking parameters and/or the parking sensor data. As another example, an autonomous vehicle may transmit parking parameters to another autonomous vehicle, which may then use them to aid in the search for a suitable parking space”).

Regarding claim 5, Minister teaches the computer-implemented method of claim 1, further comprising:
Receiving, by the computing systems, from the first vehicle, a request to reserve a stop point at the particular location and updating, by the computing system, the central repository with the request to reserve the stop point at the particular location (see at least [0044]: “In a third example, S120 may be used to inform other autonomous vehicles or parking space agent to reserve an available parking space. In such example, the autonomous vehicle may transmit a parking request where the parking request includes parking parameters and an ancillary request to reserve a parking space. Thus, an entity receiving the parking request may assist the autonomous vehicle by reserving an available parking space for the autonomous vehicle making the parking request. For instance, when the receiving entity is a parking agent (e.g., an electronic device that may autonomous or semi-autonomous operate to manage one or more parking spaces), the parking agent may designate an available parking space under the agent's control as being unavailable or reserved. In this way, upon arrival of the autonomous vehicle at the parking space and confirmation of the autonomous vehicle's identity, the parking agent would allow (or release the reservation or the like) the autonomous vehicle to park”).


Regarding claim 6, Minister teaches the computer-implemented method of claim 5, wherein the request to reserve the stop point at the particular location is determined by the first vehicle based on analyzing - 36 -SMRH Ref. No.: 58NK-299231-USPony.Al Ref. No: PN131 the stop point data at the particular location that a stop point is available at the particular location (see at least [0044]: “In a third example, S120 may be used to inform other autonomous vehicles or parking space agent to reserve an available parking space. In such example, the autonomous vehicle may transmit a parking request where the parking request includes parking parameters and an ancillary request to reserve a parking space. Thus, an entity receiving the parking request may assist the autonomous vehicle by reserving an available parking space for the autonomous vehicle making the parking request. For instance, when the receiving entity is a parking agent (e.g., an electronic device that may autonomous or semi-autonomous operate to manage one or more parking spaces), the parking agent may designate an available parking space under the agent's control as being unavailable or reserved. In this way, upon arrival of the autonomous vehicle at the parking space and confirmation of the autonomous vehicle's identity, the parking agent would allow (or release the reservation or the like) the autonomous vehicle to park”).

Regarding claim 11, Minister teaches a computing system comprising:
At least one processor and- 37 -SMRH Ref. No.: 58NK-299231-USPony.Al Ref. No: PN131 a memory storing instructions (see at least [0084]: “The method of the preferred embodiment and variations thereof can be embodied and/or implemented at least in part as a machine configured to receive a computer-readable medium storing computer-readable instructions. The instructions are preferably executed by computer-executable components preferably integrated with an autonomous vehicle platform. The computer-readable medium can be stored on any suitable computer-readable media such as RAMs, ROMs, flash memory, EEPROMs, optical devices (CD or DVD), hard drives, floppy drives, or any suitable device. The computer-executable component is preferably a general or application specific processor, but any suitable dedicated hardware or hardware/firmware combination device can alternatively or additionally execute the instructions”) that, when executed by the at least one processor, cause the computing system to perform:
Receiving, by a computing system, stop point data from a plurality of sources (see at least [0052] and [0053]: “S130 includes receiving parking space data. S130 functions to enable the autonomous vehicle to receive data (either from an internal source, such as an autonomous vehicle sensor suite, or from an external source, such as another autonomous vehicle or parking agent) that describes parking spaces, availability of one or more parking spaces, or other information related to a parking environment for an autonomous vehicle…  Thus, the parking space data may include raw or pre-processed data that is obtained by or provided by any entity (including the autonomous vehicle). For example, parking space data may include raw sensor data (e.g., red, green, blue (RGB) camera data, LIDAR data, ultrasound data, GPS data, accelerometer data) of an area that includes parking spaces (e.g., a street). In use, the raw parking space data maybe used by the autonomous vehicle and/or associated autonomous vehicle platform to generate useful parking space information”);
Aggregating, by the computing system, the stop point data to a central repository (see at least Figure 5, item 520 and [0027]: “Additionally, the autonomous vehicle routing coordinator 520 functions to parking and routing assistance to one or more of the plurality of autonomous vehicles. The routing coordinator 520 preferably aggregates parking requests and sensor data collected by the autonomous vehicles and uses that data to generate information that may be used by the autonomous vehicle 510 to perform parking (or may be used by the autonomous vehicle routing coordinator 520 to generate parking instructions for the autonomous vehicle 510). In addition to or alternative to sensor data, the autonomous vehicle routing coordinator 520 may use vehicle parking demand data (e.g., estimated from historic and current parking requests), traffic data, construction data, event data, limitations data, user provided data, or other data to provide parking and/or routing assistance”);
Receiving, by the computing system, a request for stop point data at a particular location from a first vehicle (see at least Figure 5, item 520 and [0027]: “Additionally, the autonomous vehicle routing coordinator 520 functions to parking and routing assistance to one or more of the plurality of autonomous vehicles. The routing coordinator 520 preferably aggregates parking requests and sensor data collected by the autonomous vehicles and uses that data to generate information that may be used by the autonomous vehicle 510 to perform parking (or may be used by the autonomous vehicle routing coordinator 520 to generate parking instructions for the autonomous vehicle 510). In addition to or alternative to sensor data, the autonomous vehicle routing coordinator 520 may use vehicle parking demand data (e.g., estimated from historic and current parking requests), traffic data, construction data, event data, limitations data, user provided data, or other data to provide parking and/or routing assistance”);
And transmitting, by the computing system, the stop point data at the particular location stored in the central repository to the first vehicle (see at least Figure 5, item 520 and [0016]: “The system 500 functions to enable autonomous vehicle 510 to locate and/or identify an available parking space. Additionally, the system 500 functions to enable autonomous vehicle 510 to transaction to complete a transaction for obtaining or securing a parking space. For example, the vehicle routing coordinator 520 may provide instruction to the autonomous vehicle 510 to park in a specific geographic area associated with a ridesharing request or the like. In response, the autonomous vehicle 510 may transmit a parking request to a parking facilitator 540 and the plurality of autonomous vehicles 550 for assisting in identifying a parking location in the geographic area. The plurality of autonomous vehicles 550 may collect parking space information, including available parking spaces, and the parking facilitator 540 may identify any available spaces under its management and both the facilitator 540 and the plurality of autonomous vehicles 550 may transmit the parking space information to the autonomous vehicle 510. Based on the parking space data provided by the facilitator 540 and the plurality of AVs 550, as well as parking space information obtained from the sensors associated with the autonomous vehicle 510, the autonomous vehicle 510 may be able to identify one or more available spaces and locate, at least one, of the spaces for parking”).

Regarding claim 12, Minister teaches the computing system of claim 11, wherein the instructions cause the computing system to further perform:
Receiving from the first vehicle, a request to reserve a stop point at the particular location and updating the central repository with the request to reserve the stop point at the particular location (see at least [0044]: “In a third example, S120 may be used to inform other autonomous vehicles or parking space agent to reserve an available parking space. In such example, the autonomous vehicle may transmit a parking request where the parking request includes parking parameters and an ancillary request to reserve a parking space. Thus, an entity receiving the parking request may assist the autonomous vehicle by reserving an available parking space for the autonomous vehicle making the parking request. For instance, when the receiving entity is a parking agent (e.g., an electronic device that may autonomous or semi-autonomous operate to manage one or more parking spaces), the parking agent may designate an available parking space under the agent's control as being unavailable or reserved. In this way, upon arrival of the autonomous vehicle at the parking space and confirmation of the autonomous vehicle's identity, the parking agent would allow (or release the reservation or the like) the autonomous vehicle to park”).

Regarding claim 16, Minister teaches a non-transitory computer-readable storage medium including instructions (see at least [0084]: “The method of the preferred embodiment and variations thereof can be embodied and/or implemented at least in part as a machine configured to receive a computer-readable medium storing computer-readable instructions. The instructions are preferably executed by computer-executable components preferably integrated with an autonomous vehicle platform. The computer-readable medium can be stored on any suitable computer-readable media such as RAMs, ROMs, flash memory, EEPROMs, optical devices (CD or DVD), hard drives, floppy drives, or any suitable device. The computer-executable component is preferably a general or application specific processor, but any suitable dedicated hardware or hardware/firmware combination device can alternatively or additionally execute the instructions”);
 That, when executed by at least one processor of a computing system, cause the computing system to perform a method comprising:
Receiving, by a computing system, stop point data from a plurality of sources (see at least [0052] and [0053]: “S130 includes receiving parking space data. S130 functions to enable the autonomous vehicle to receive data (either from an internal source, such as an autonomous vehicle sensor suite, or from an external source, such as another autonomous vehicle or parking agent) that describes parking spaces, availability of one or more parking spaces, or other information related to a parking environment for an autonomous vehicle…  Thus, the parking space data may include raw or pre-processed data that is obtained by or provided by any entity (including the autonomous vehicle). For example, parking space data may include raw sensor data (e.g., red, green, blue (RGB) camera data, LIDAR data, ultrasound data, GPS data, accelerometer data) of an area that includes parking spaces (e.g., a street). In use, the raw parking space data maybe used by the autonomous vehicle and/or associated autonomous vehicle platform to generate useful parking space information”);
Aggregating, by the computing system, the stop point data to a central repository (see at least Figure 5, item 520 and [0027]: “Additionally, the autonomous vehicle routing coordinator 520 functions to parking and routing assistance to one or more of the plurality of autonomous vehicles. The routing coordinator 520 preferably aggregates parking requests and sensor data collected by the autonomous vehicles and uses that data to generate information that may be used by the autonomous vehicle 510 to perform parking (or may be used by the autonomous vehicle routing coordinator 520 to generate parking instructions for the autonomous vehicle 510). In addition to or alternative to sensor data, the autonomous vehicle routing coordinator 520 may use vehicle parking demand data (e.g., estimated from historic and current parking requests), traffic data, construction data, event data, limitations data, user provided data, or other data to provide parking and/or routing assistance”);
Receiving, by the computing system, a request for stop point data at a particular location from a first vehicle (see at least Figure 5, item 520 and [0027]: “Additionally, the autonomous vehicle routing coordinator 520 functions to parking and routing assistance to one or more of the plurality of autonomous vehicles. The routing coordinator 520 preferably aggregates parking requests and sensor data collected by the autonomous vehicles and uses that data to generate information that may be used by the autonomous vehicle 510 to perform parking (or may be used by the autonomous vehicle routing coordinator 520 to generate parking instructions for the autonomous vehicle 510). In addition to or alternative to sensor data, the autonomous vehicle routing coordinator 520 may use vehicle parking demand data (e.g., estimated from historic and current parking requests), traffic data, construction data, event data, limitations data, user provided data, or other data to provide parking and/or routing assistance”);
And transmitting, by the computing system, the stop point data at the particular location stored in the central repository to the first vehicle (see at least Figure 5, item 520 and [0016]: “The system 500 functions to enable autonomous vehicle 510 to locate and/or identify an available parking space. Additionally, the system 500 functions to enable autonomous vehicle 510 to transaction to complete a transaction for obtaining or securing a parking space. For example, the vehicle routing coordinator 520 may provide instruction to the autonomous vehicle 510 to park in a specific geographic area associated with a ridesharing request or the like. In response, the autonomous vehicle 510 may transmit a parking request to a parking facilitator 540 and the plurality of autonomous vehicles 550 for assisting in identifying a parking location in the geographic area. The plurality of autonomous vehicles 550 may collect parking space information, including available parking spaces, and the parking facilitator 540 may identify any available spaces under its management and both the facilitator 540 and the plurality of autonomous vehicles 550 may transmit the parking space information to the autonomous vehicle 510. Based on the parking space data provided by the facilitator 540 and the plurality of AVs 550, as well as parking space information obtained from the sensors associated with the autonomous vehicle 510, the autonomous vehicle 510 may be able to identify one or more available spaces and locate, at least one, of the spaces for parking”).

Regarding claim 17, Minister teaches the non-transitory computer-readable storage medium of claim 16 wherein the instructions, when executed, cause the computing system to further perform:
Receiving from the first vehicle, a request to reserve a stop point at the particular location and updating the central repository with the request to reserve the stop point at the particular location (see at least [0044]: “In a third example, S120 may be used to inform other autonomous vehicles or parking space agent to reserve an available parking space. In such example, the autonomous vehicle may transmit a parking request where the parking request includes parking parameters and an ancillary request to reserve a parking space. Thus, an entity receiving the parking request may assist the autonomous vehicle by reserving an available parking space for the autonomous vehicle making the parking request. For instance, when the receiving entity is a parking agent (e.g., an electronic device that may autonomous or semi-autonomous operate to manage one or more parking spaces), the parking agent may designate an available parking space under the agent's control as being unavailable or reserved. In this way, upon arrival of the autonomous vehicle at the parking space and confirmation of the autonomous vehicle's identity, the parking agent would allow (or release the reservation or the like) the autonomous vehicle to park”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 – 10, 13 – 15, and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Minister in view of Kubo (US-20190259275-A1), hereinafter Kubo.
Regarding claim 7, Minister teaches the computer-implemented method of claim 1, further comprising: 
Receiving, by the computing system, from the first vehicle, a request to coordinate stop points at the particular location (see at least [0041]: “S120 includes transmitting a parking request. S120 functions to enable the autonomous vehicle to inform other entities that the vehicle is searching for a parking space. Depending on the information transmitted and the intended recipient of the parking request, S120 may enable the autonomous vehicle to request assistance for varying aspects of parking. The parking request preferably includes one or more of the parking parameters and optionally, location information of the autonomous vehicle transmitting the request and/or ride or pickup request data”); 
And transmitting, by the computing system, to the first vehicle, location coordinates of the stop point currently occupied by the second vehicle (see at least Figure 5, item 520 and [0016]: “The system 500 functions to enable autonomous vehicle 510 to locate and/or identify an available parking space. Additionally, the system 500 functions to enable autonomous vehicle 510 to transaction to complete a transaction for obtaining or securing a parking space. For example, the vehicle routing coordinator 520 may provide instruction to the autonomous vehicle 510 to park in a specific geographic area associated with a ridesharing request or the like. In response, the autonomous vehicle 510 may transmit a parking request to a parking facilitator 540 and the plurality of autonomous vehicles 550 for assisting in identifying a parking location in the geographic area. The plurality of autonomous vehicles 550 may collect parking space information, including available parking spaces, and the parking facilitator 540 may identify any available spaces under its management and both the facilitator 540 and the plurality of autonomous vehicles 550 may transmit the parking space information to the autonomous vehicle 510. Based on the parking space data provided by the facilitator 540 and the plurality of AVs 550, as well as parking space information obtained from the sensors associated with the autonomous vehicle 510, the autonomous vehicle 510 may be able to identify one or more available spaces and locate, at least one, of the spaces for parking”).
Minister does not teach, however Kubo teaches receiving, by the computing system, from a second vehicle, an indication that the second vehicle will soon depart a stop point at the particular location (see at least [0061]: “The second agent 44 specifies that the second vehicle 12 is scheduled to exit from the parking space soon as information on future driving of the second driver. The second agent 44 specifies future driving information of the second driver, for example, based on the second driver's setting of a destination in a navigation device or the second driver's utterance. The second agent 44 transmits information indicating that the second vehicle 12 is scheduled to exit from the parking space soon to the server device 16”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kubo with the teachings of Minister because as taught by Kubo, this improvement would make it easier for the rider of the first autonomous vehicle to find parking in a crowded area without needing to search or circle for a space to be vacated.

Regarding claim 8, the combination of Minister and Kubo teaches the computer-implemented method of claim 7.
Minister further teaches wherein the request to coordinate stop point at the particular location is determined by the first vehicle based on analyzing the stop point data at the particular location that a stop point is not available at the particular location (see at least [0050]: “In a variation of a preferred embodiment, a second parking request may be sent if the first parking response is unsuccessful (e.g., there is no response, the response indicates no suitable spaces are available, transmission failure, timeout of the parking request, etc.). The second parking request may include updated location, parking request information, and/or travel information of the autonomous vehicle and thus, the second request may be a modified parking request that takes into consideration in changes in the circumstances of the autonomous vehicle. Alternatively, the initial parking request may simply repeat itself until the request is satisfied or met with a suitable response to the autonomous vehicle”).

Regarding claim 9, the combination of Minister and Kubo teaches the computer-implemented method of claim 7.
Minister teaches wherein the method further comprises: 
Transmitting, by the computing system, an instruction to the second vehicle to delay departing the stop point at the particular location to allow the first vehicle to arrive at the stop point at the particular location within a time period (see at least [0045]: “Additionally, or alternatively, when the entity receiving the parking request and reservation request is another autonomous, the other autonomous vehicle may physically reserve an available parking space for the requesting autonomous vehicle. For instance, when the other autonomous vehicle, while travelling or the like, identifies an available parking space fitting the parking parameters of the parking request, the other autonomous vehicle may temporarily occupy the parking space for the requesting autonomous vehicle. In such instance, upon arrival of the requesting autonomous vehicle, the other autonomous vehicle occupying the parking space may move from the parking space thereby allowing the requesting autonomous vehicle to park into the parking space”). Where here the autonomous vehicle would have to delay departing the stop part in order to occupy the spot until the first vehicle arrives.

Regarding claim 10, the combination of Minister and Kubo teaches the computer-implemented method of claim 9:  
Transmitting, by the computing system, an instruction to a third vehicle, nearby the particular location, to occupy the stop point at the particular location until the first vehicle arrives (see at least [0045]: “Additionally, or alternatively, when the entity receiving the parking request and reservation request is another autonomous, the other autonomous vehicle may physically reserve an available parking space for the requesting autonomous vehicle. For instance, when the other autonomous vehicle, while travelling or the like, identifies an available parking space fitting the parking parameters of the parking request, the other autonomous vehicle may temporarily occupy the parking space for the requesting autonomous vehicle. In such instance, upon arrival of the requesting autonomous vehicle, the other autonomous vehicle occupying the parking space may move from the parking space thereby allowing the requesting autonomous vehicle to park into the parking space”).
Minister does not teach, but Kubo teaches receiving, by the computing system, from the second vehicle, an indication that the second vehicle needs to depart immediately the stop point at the particular location (see at least [0061]: “The second agent 44 specifies that the second vehicle 12 is scheduled to exit from the parking space soon as information on future driving of the second driver. The second agent 44 specifies future driving information of the second driver, for example, based on the second driver's setting of a destination in a navigation device or the second driver's utterance. The second agent 44 transmits information indicating that the second vehicle 12 is scheduled to exit from the parking space soon to the server device 16”).
Because Minister teaches the concept of transmitting a request for a vehicle to occupy a space, and Kubo teaches the notification to another vehicle to alert that it is leaving, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kubo with the teachings of Minister in order to create a system which would call a third vehicle to occupy the space so as to reserve it to the first vehicle. This would confer the benefits of not forcing the second vehicle to remain in place longer than it has to, while still physically occupying the space in order to reserve it for the first vehicle.

Regarding claim 13, Minister teaches the computing system of claim 11, wherein the instructions cause the computing system to further perform: 
Receiving, by the computing system, from the first vehicle, a request to coordinate stop points at the particular location (see at least [0041]: “S120 includes transmitting a parking request. S120 functions to enable the autonomous vehicle to inform other entities that the vehicle is searching for a parking space. Depending on the information transmitted and the intended recipient of the parking request, S120 may enable the autonomous vehicle to request assistance for varying aspects of parking. The parking request preferably includes one or more of the parking parameters and optionally, location information of the autonomous vehicle transmitting the request and/or ride or pickup request data”); 
And transmitting, by the computing system, to the first vehicle, location coordinates of the stop point currently occupied by the second vehicle (see at least Figure 5, item 520 and [0016]: “The system 500 functions to enable autonomous vehicle 510 to locate and/or identify an available parking space. Additionally, the system 500 functions to enable autonomous vehicle 510 to transaction to complete a transaction for obtaining or securing a parking space. For example, the vehicle routing coordinator 520 may provide instruction to the autonomous vehicle 510 to park in a specific geographic area associated with a ridesharing request or the like. In response, the autonomous vehicle 510 may transmit a parking request to a parking facilitator 540 and the plurality of autonomous vehicles 550 for assisting in identifying a parking location in the geographic area. The plurality of autonomous vehicles 550 may collect parking space information, including available parking spaces, and the parking facilitator 540 may identify any available spaces under its management and both the facilitator 540 and the plurality of autonomous vehicles 550 may transmit the parking space information to the autonomous vehicle 510. Based on the parking space data provided by the facilitator 540 and the plurality of AVs 550, as well as parking space information obtained from the sensors associated with the autonomous vehicle 510, the autonomous vehicle 510 may be able to identify one or more available spaces and locate, at least one, of the spaces for parking”).
Minister does not teach, however Kubo teaches receiving, by the computing system, from a second vehicle, an indication that the second vehicle will soon depart a stop point at the particular location (see at least [0061]: “The second agent 44 specifies that the second vehicle 12 is scheduled to exit from the parking space soon as information on future driving of the second driver. The second agent 44 specifies future driving information of the second driver, for example, based on the second driver's setting of a destination in a navigation device or the second driver's utterance. The second agent 44 transmits information indicating that the second vehicle 12 is scheduled to exit from the parking space soon to the server device 16”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kubo with the teachings of Minister because as taught by Kubo, this improvement would make it easier for the rider of the first autonomous vehicle to find parking in a crowded area without needing to search or circle for a space to be vacated.

Regarding claim 14, the combination of Minister and Kubo teaches the computing system of claim 13.
Minister further teaches wherein the instructions cause the computing system to further perform: 
Transmitting an instruction to the second vehicle to delay departing the stop point at the particular location to allow the first vehicle to arrive at the stop point at the particular location within a time period (see at least [0045]: “Additionally, or alternatively, when the entity receiving the parking request and reservation request is another autonomous, the other autonomous vehicle may physically reserve an available parking space for the requesting autonomous vehicle. For instance, when the other autonomous vehicle, while travelling or the like, identifies an available parking space fitting the parking parameters of the parking request, the other autonomous vehicle may temporarily occupy the parking space for the requesting autonomous vehicle. In such instance, upon arrival of the requesting autonomous vehicle, the other autonomous vehicle occupying the parking space may move from the parking space thereby allowing the requesting autonomous vehicle to park into the parking space”). Where here the autonomous vehicle would have to delay departing the stop part in order to occupy the spot until the first vehicle arrives.

Regarding claim 15 the combination of Minister and Kubo teaches the computing system of claim 14.
Minister further teaches transmitting, by the computing system, an instruction to a third vehicle, nearby the particular location, to occupy the stop point at the particular location until the first vehicle arrives (see at least [0045]: “Additionally, or alternatively, when the entity receiving the parking request and reservation request is another autonomous, the other autonomous vehicle may physically reserve an available parking space for the requesting autonomous vehicle. For instance, when the other autonomous vehicle, while travelling or the like, identifies an available parking space fitting the parking parameters of the parking request, the other autonomous vehicle may temporarily occupy the parking space for the requesting autonomous vehicle. In such instance, upon arrival of the requesting autonomous vehicle, the other autonomous vehicle occupying the parking space may move from the parking space thereby allowing the requesting autonomous vehicle to park into the parking space”).
Minister does not teach, but Kubo teaches receiving, by the computing system, from the second vehicle, an indication that the second vehicle needs to depart immediately the stop point at the particular location (see at least [0061]: “The second agent 44 specifies that the second vehicle 12 is scheduled to exit from the parking space soon as information on future driving of the second driver. The second agent 44 specifies future driving information of the second driver, for example, based on the second driver's setting of a destination in a navigation device or the second driver's utterance. The second agent 44 transmits information indicating that the second vehicle 12 is scheduled to exit from the parking space soon to the server device 16”).
Because Minister teaches the concept of transmitting a request for a vehicle to occupy a space, and Kubo teaches the notification to another vehicle to alert that it is leaving, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kubo with the teachings of Minister in order to create a system which would call a third vehicle to occupy the space so as to reserve it to the first vehicle. This would confer the benefits of not forcing the second vehicle to remain in place longer than it has to, while still physically occupying the space in order to reserve it for the first vehicle.

Regarding claim 18, Minister teaches the non-transitory computer-readable storage medium of claim 16.
Minister further teaches wherein the instructions, when executed, cause the computing system to further perform: 
Receiving, by the computing system, from the first vehicle, a request to coordinate stop points at the particular location (see at least [0041]: “S120 includes transmitting a parking request. S120 functions to enable the autonomous vehicle to inform other entities that the vehicle is searching for a parking space. Depending on the information transmitted and the intended recipient of the parking request, S120 may enable the autonomous vehicle to request assistance for varying aspects of parking. The parking request preferably includes one or more of the parking parameters and optionally, location information of the autonomous vehicle transmitting the request and/or ride or pickup request data”); 
And transmitting, by the computing system, to the first vehicle, location coordinates of the stop point currently occupied by the second vehicle (see at least Figure 5, item 520 and [0016]: “The system 500 functions to enable autonomous vehicle 510 to locate and/or identify an available parking space. Additionally, the system 500 functions to enable autonomous vehicle 510 to transaction to complete a transaction for obtaining or securing a parking space. For example, the vehicle routing coordinator 520 may provide instruction to the autonomous vehicle 510 to park in a specific geographic area associated with a ridesharing request or the like. In response, the autonomous vehicle 510 may transmit a parking request to a parking facilitator 540 and the plurality of autonomous vehicles 550 for assisting in identifying a parking location in the geographic area. The plurality of autonomous vehicles 550 may collect parking space information, including available parking spaces, and the parking facilitator 540 may identify any available spaces under its management and both the facilitator 540 and the plurality of autonomous vehicles 550 may transmit the parking space information to the autonomous vehicle 510. Based on the parking space data provided by the facilitator 540 and the plurality of AVs 550, as well as parking space information obtained from the sensors associated with the autonomous vehicle 510, the autonomous vehicle 510 may be able to identify one or more available spaces and locate, at least one, of the spaces for parking”).
Minister does not teach, however Kubo teaches receiving, by the computing system, from a second vehicle, an indication that the second vehicle will soon depart a stop point at the particular location (see at least [0061]: “The second agent 44 specifies that the second vehicle 12 is scheduled to exit from the parking space soon as information on future driving of the second driver. The second agent 44 specifies future driving information of the second driver, for example, based on the second driver's setting of a destination in a navigation device or the second driver's utterance. The second agent 44 transmits information indicating that the second vehicle 12 is scheduled to exit from the parking space soon to the server device 16”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kubo with the teachings of Minister because as taught by Kubo, this improvement would make it easier for the rider of the first autonomous vehicle to find parking in a crowded area without needing to search or circle for a space to be vacated.

Regarding claim 19, the combination of Minister and Kubo teaches the non-transitory computer-readable storage medium of claim 18.
Minister further teaches wherein the instructions, when executed, cause the computing system to further perform: transmitting an instruction to the second vehicle to delay departing the stop point at the particular location to allow the first vehicle to arrive at the stop point at the particular location within a time period (see at least [0045]: “Additionally, or alternatively, when the entity receiving the parking request and reservation request is another autonomous, the other autonomous vehicle may physically reserve an available parking space for the requesting autonomous vehicle. For instance, when the other autonomous vehicle, while travelling or the like, identifies an available parking space fitting the parking parameters of the parking request, the other autonomous vehicle may temporarily occupy the parking space for the requesting autonomous vehicle. In such instance, upon arrival of the requesting autonomous vehicle, the other autonomous vehicle occupying the parking space may move from the parking space thereby allowing the requesting autonomous vehicle to park into the parking space”). Where here the autonomous vehicle would have to delay departing the stop part in order to occupy the spot until the first vehicle arrives.

Regarding claim 20, the combination of Minister and Kubo teaches the non-transitory computer-readable storage medium of claim 19.
Minister further teaches wherein the instructions, when executed, cause the computing system to further perform: 
Transmitting, by the computing system, an instruction to a third vehicle, nearby the particular location, to occupy the stop point at the particular location until the first vehicle arrives (see at least [0045]: “Additionally, or alternatively, when the entity receiving the parking request and reservation request is another autonomous, the other autonomous vehicle may physically reserve an available parking space for the requesting autonomous vehicle. For instance, when the other autonomous vehicle, while travelling or the like, identifies an available parking space fitting the parking parameters of the parking request, the other autonomous vehicle may temporarily occupy the parking space for the requesting autonomous vehicle. In such instance, upon arrival of the requesting autonomous vehicle, the other autonomous vehicle occupying the parking space may move from the parking space thereby allowing the requesting autonomous vehicle to park into the parking space”).
Minister does not teach, but Kubo teaches receiving, by the computing system, from the second vehicle, an indication that the second vehicle needs to depart immediately the stop point at the particular location (see at least [0061]: “The second agent 44 specifies that the second vehicle 12 is scheduled to exit from the parking space soon as information on future driving of the second driver. The second agent 44 specifies future driving information of the second driver, for example, based on the second driver's setting of a destination in a navigation device or the second driver's utterance. The second agent 44 transmits information indicating that the second vehicle 12 is scheduled to exit from the parking space soon to the server device 16”).
Because Minister teaches the concept of transmitting a request for a vehicle to occupy a space, and Kubo teaches the notification to another vehicle to alert that it is leaving, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kubo with the teachings of Minister in order to create a system which would call a third vehicle to occupy the space so as to reserve it to the first vehicle. This would confer the benefits of not forcing the second vehicle to remain in place longer than it has to, while still physically occupying the space in order to reserve it for the first vehicle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yalla (US-10423162-B2) teaches a method of managing restricted and permissioned parking for autonomous vehicles.
Moghe (US-20190202304-A1) teaches a method of handling allocated access to wireless power transfer parking spots for autonomous vehicles.
Zhang (US-20170292854-A1) teaches a method of managing trip and schedule information for a autonomous vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH NELESKI whose telephone number is (571)272-6064. The examiner can normally be reached 9 AM – 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM MOTT can be reached on 571-272-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R.N./Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664